Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
10/28/2016 09:09 AM CDT




                                                             - 105 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                                   IN RE INTEREST OF L.T.
                                                      Cite as 295 Neb. 105




                                        In   re I nterest of    L.T.,   alleged to be
                                               a dangerous sex offender.
                                L.T.,    appellee, v.
                                                    Mental Health Board of
                                   the    Fourth Judicial District, appellee,
                                        and State of Nebraska, appellant.
                                                        ___ N.W.2d ___

                                             Filed October 28, 2016.    No. S-16-024.

                1.	 Jurisdiction: Appeal and Error. Before reaching the legal issues
                    presented for review, it is the duty of an appellate court to determine
                    whether it has jurisdiction over the matter before it.
                2.	 ____: ____. An appellate court does not acquire jurisdiction over an
                    appeal if a party fails to properly perfect it.
                3.	 Constitutional Law: Statutes: Jurisdiction: Time: Appeal and Error.
                    The appellate jurisdiction of a court is contingent upon timely compli-
                    ance with constitutional or statutory methods of appeal.
                4.	 Statutes: Appeal and Error. Appellate courts give statutory language
                    its plain and ordinary meaning and will not resort to interpretation
                    to ascertain the meaning of statutory words which are plain, direct,
                    and unambiguous.
                5.	 Criminal Law: Mental Health: Final Orders: Legislature: Intent:
                    Appeal and Error. When authorizing appeals from final orders under
                    the Sex Offender Commitment Act, the Legislature expressly authorized
                    both the State and the subject of the petition to take an appeal. And the
                    statutory language of Neb. Rev. Stat. § 71-1214 (Reissue 2009) directs
                    that all such appeals are to be taken in accordance with the procedure in
                    criminal cases, indicating the Legislature intended a single procedure to
                    apply regardless of which party takes the appeal, and regardless of the
                    nature of the issues raised on appeal.
                6.	 Criminal Law: Mental Health: Final Orders: Appeal and Error. The
                    proper procedure to be followed when taking an appeal from a final
                    order of the district court under Neb. Rev. Stat. § 71-1214 (Reissue
                                      - 106 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                             IN RE INTEREST OF L.T.
                                Cite as 295 Neb. 105

     2009) is the general appeal procedure set forth in Neb. Rev. Stat.
     § 25–1912 (Reissue 2008).
 7.	 Jurisdiction: Fees: Legislature: Intent: Appeal and Error. The
     Legislature intended that the filing of the notice of appeal and the
     depositing of the docket fee in the office of the clerk of the district court
     are both mandatory and jurisdictional.
 8.	 Jurisdiction: Appeal and Error. When an appellate court is without
     jurisdiction to act, the appeal must be dismissed.

  Appeal from the District Court for Douglas County: M arlon
A. Polk, Judge. Appeal dismissed.
  Eric W. Wells, Deputy Douglas County Attorney, for
appellant.
  Thomas C. Riley, Douglas County Public Defender, and
Ryan T. Locke for appellee L.T.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.
      Stacy, J.
                      NATURE OF CASE
   This case requires us to determine which statutory appeal
procedure the State must follow when it seeks to appeal from
a district court’s order under the Sex Offender Commitment
Act (SOCA),1 which authorizes appeals “in accordance with
the procedure in criminal cases.”2 We conclude the general
appeal procedure under Neb. Rev. Stat. § 25-1912 (Reissue
2008) governs such appeals, and because the State did not
perfect its appeal under that statute, we dismiss for lack
of jurisdiction.
                       BACKGROUND
   In April 2015, the Douglas County Attorney filed a petition
alleging L.T. was a dangerous sex offender within the mean-
ing of Neb. Rev. Stat. § 83-174.01 (Reissue 2014). Following

 1	
      Neb. Rev. Stat. § 71-1201 et seq. (Reissue 2009).
 2	
      § 71-1214.
                                     - 107 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                            IN RE INTEREST OF L.T.
                               Cite as 295 Neb. 105

a hearing, the Mental Health Board of the Fourth Judicial
District found L.T. was a dangerous sex offender and deter-
mined inpatient treatment was the least restrictive alternative
for him. L.T. timely appealed the mental health board’s order
to the district court for Douglas County. The district court
found there was insufficient evidence to support the board’s
determination that L.T. was a dangerous sex offender under
SOCA, and further found there was clear and convincing evi-
dence L.T. could be treated on an outpatient basis. The district
court ordered L.T. unconditionally discharged from commit-
ment as a dangerous sex offender.
   The State sought to appeal the district court’s order pursu-
ant to § 71-1214, which provides:
         The subject of a petition or the county attorney may
      appeal a treatment order of the mental health board under
      section 71-1209 to the district court. Such appeals shall
      be de novo on the record. A final order of the district
      court may be appealed to the Court of Appeals in accord­
      ance with the procedure in criminal cases. The final
      judgment of the court shall be certified to and become
      a part of the records of the mental health board with
      respect to the subject.
(Emphasis supplied).
   In this case, the State sought to use the appellate procedure
for error proceedings set out in Neb. Rev. Stat. § 29-2315.01
(Reissue 2008). Within 20 days after the district court’s order
was entered, the State presented the district court with an
application for leave to docket an appeal. The district court
certified the application, and the State then timely filed the
application with the Clerk of the Supreme Court and Court of
Appeals. The Court of Appeals granted the application, and we
then moved the case to our docket on our own motion pursuant
to our statutory authority to regulate the caseloads of the appel-
late courts of this state.3

 3	
      Neb. Rev. Stat. § 24-1106(3) (Supp. 2015).
                                     - 108 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                            IN RE INTEREST OF L.T.
                               Cite as 295 Neb. 105

   L.T. moved to dismiss the appeal, arguing the State did not
follow the proper appeal procedure and consequently failed
to perfect its appeal. We deferred ruling on the motion to dis-
miss and directed the parties to include, within their appellate
briefs, specific discussion of this court’s jurisdiction and the
proper procedure to be followed when appealing an order of
the district court under § 71-1214.

                 ASSIGNMENTS OF ERROR
   The State assigns, restated, that the district court erred in
(1) finding the State failed to prove by clear and convincing
evidence that L.T. was a dangerous sex offender and that inpa-
tient treatment was the least restrictive alternative, (2) finding
outpatient treatment was the least restrictive alternative, and
(3) dismissing the petition before the mental health board and
unconditionally discharging L.T.

                           ANALYSIS
    [1-3] Before reaching the legal issues presented for review,
it is the duty of an appellate court to determine whether it has
jurisdiction over the matter before it.4 An appellate court does
not acquire jurisdiction over an appeal if a party fails to prop-
erly perfect it.5 The appellate jurisdiction of a court is contin-
gent upon timely compliance with constitutional or statutory
methods of appeal.6
    Section 71-1214 specifically authorizes both the subject
of a SOCA petition and the county attorney to appeal a final
order of the district court “in accordance with the procedure
in criminal cases.” This case requires us to determine which
criminal appellate procedure the Legislature intended the par-
ties to follow when taking such an appeal.

 4	
      State v. Carter, 292 Neb. 16, 870 N.W.2d 641 (2015).
 5	
      In re Interest of Edward B., 285 Neb. 556, 827 N.W.2d 805 (2013).
 6	
      State v. Hess, 261 Neb. 368, 622 N.W.2d 891 (2001).
                                       - 109 -
                 Nebraska Supreme Court A dvance Sheets
                         295 Nebraska R eports
                              IN RE INTEREST OF L.T.
                                 Cite as 295 Neb. 105

   The State’s jurisdictional briefing argues that the Legislature’s
reference to “the procedure in criminal cases” in § 71-1214
should be construed to mean the statutory procedure for error
proceedings under § 29-2315.01, which authorizes prosecut-
ing attorneys to take exception to rulings and decisions made
in criminal prosecutions. The State argues it has complied
with the requirements of § 29-2315.01 and thus has perfected
this appeal.
   L.T.’s jurisdictional briefing argues we have no appellate
jurisdiction over this appeal, because the State did not file
a notice of appeal in the district court, and therefore failed
to perfect its appeal under either the statutory appeal pro-
cedure of § 29-2315.017 or the general appeal procedure of
§ 25-1912.
   [4] The language of a statute is to be given its plain
and ordinary meaning, and an appellate court will not resort
to interpretation to ascertain the meaning of statutory words
which are plain, direct, and unambiguous.8 We thus begin by
examining the plain meaning of the phrase “the procedure in
criminal cases” as it is used in § 71-1214.
   We have not yet had occasion to interpret this phrase, and
our task is complicated by the fact that Nebraska has several
different statutes addressing appeal procedures in criminal
cases, the applicability of which generally depends on which
party is taking the appeal and on what sort of issue is being
appealed. For instance, the general appeal procedures con-
tained in § 25-1912 govern “[t]he proceedings to obtain a

 7	
      See, State v. Johnson, 259 Neb. 942, 945, 613 N.W.2d 459, 462 (2000)
      (“‘the general appeal statute [§ 25-1912] does not come into play until there
      has been compliance with the special requirements of § 29-2315.01’”);
      State v. Kissel, 13 Neb. Ct. App. 209, 690 N.W.2d 194 (2004) (reading
      §§ 29-2315.01 and 25-1912 in pari materia and holding that once appellate
      court grants leave for State to docket error proceedings, State must file
      notice of appeal in district court within 30 days to confer jurisdiction in
      appellate court).
 8	
      Huntington v. Pedersen, 294 Neb. 294, 883 N.W.2d 48 (2016).
                                      - 110 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                             IN RE INTEREST OF L.T.
                                Cite as 295 Neb. 105

reversal, vacation, or modification of judgments and decrees
rendered or final orders made by the district court, including
judgments and sentences upon convictions for felonies and
misdemeanors . . . .” Additional statutory procedures apply
only when a criminal defendant takes an appeal.9 And other
appeal procedures apply only when the State takes an appeal.10
Section 71-1214 does not specify which criminal appellate
procedure parties are to follow, and the legislative history is
not helpful either, but we find guidance in the plain language
of the remaining portions of that statute.
   [5] When authorizing appeals from final orders under
SOCA, the Legislature expressly authorized both the State
and the subject of the petition to take an appeal. And the
statutory language of § 71-1214 directs that all such appeals
are to be taken “in accordance with the procedure in criminal
cases” (emphasis supplied), indicating the Legislature intended
a single procedure to apply regardless of which party takes
the appeal, and regardless of the nature of the issues raised
on appeal.
   [6] We therefore hold the proper procedure to be followed
when taking an appeal from a final order of the district court
under § 71-1214 is the general appeal procedure set forth in
§ 25-1912. That appeal procedure applies regardless of the
party taking the appeal, applies in both criminal and civil
cases, and provides a procedure “to obtain a reversal, vaca-
tion, or modification of . . . final orders made by the dis-
trict court.”11

 9	
      See, e.g., Neb. Rev. Stat. §§ 29-2301 through 29-2306 (Reissue 2008).
10	
      See, e.g., § 29-2315.01 (procedure for error proceedings by prosecuting
      attorney); Neb. Rev. Stat. §§ 29-2320 and 29-2321 (Cum. Supp. 2014)
      (procedure for State to appeal felony sentence as excessively lenient);
      and Neb. Rev. Stat. § 29-824 (Reissue 2008) (procedure for State to
      appeal order granting motion to suppress evidence or for return of seized
      property).
11	
      § 25-1912(1).
                                    - 111 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                            IN RE INTEREST OF L.T.
                               Cite as 295 Neb. 105

   [7] To perfect an appeal under § 25-1912, a party must,
within 30 days after entry of the order from which the appeal
is being taken, file a notice of appeal with the clerk of the dis-
trict court and deposit the required docket fee unless in forma
pauperis status is granted. Section 25-1912(4) characterizes
both the notice of appeal and the docket fee as jurisdictional,
and provides that “the appellate court shall have jurisdiction
of the cause when such notice of appeal has been filed and
such docket fee deposited in the office of the clerk of the
district court”.12 We have recognized that “‘the Legislature
intended that the filing of the notice of appeal and the deposit-
ing of the docket fee “in the office of the clerk of the district
court” are both mandatory and jurisdictional.’”13
   [8] The record before us does not contain a notice of appeal,
and during oral argument, the State admitted it had not, at
any time, filed a notice of appeal in the district court. The
State has thus failed to perfect its appeal. An appellate court
does not acquire jurisdiction over an appeal if a party fails to
properly perfect it.14 And when an appellate court is without
jurisdiction to act, the appeal must be dismissed.15
                         CONCLUSION
   For the foregoing reasons, we conclude the State failed to
perfect an appeal under §§ 71-1214 and 25-1912. We lack
jurisdiction, and this appeal must be dismissed.
                                             A ppeal dismissed.

12	
      See, also, In re Guardianship & Conservatorship of Woltemath, 268 Neb.
33, 680 N.W.2d 142 (2004); Martin v. McGinn, 267 Neb. 931, 678 N.W.2d
737 (2004).
13	
      State v. Parmar, 255 Neb. 356, 360, 586 N.W.2d 279, 282 (1998).
14	
      In re Interest of Edward B., supra note 5.
15	
      State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).